I have serious doubts as to the correctness of the conclusion here declared, to the effect that a judgment of a justice's or police court, rendered within its jurisdiction, convicting a defendant of a misdemeanor, in effect, will be nullified and set aside by a mere judgment of a superior court, rendered thereafter, convicting the same defendant of a felony. It seems to me that the judgment of a *Page 344 
police court, rendered within its jurisdiction, has the same effect, force, and dignity as a judgment of a superior court. I concur in the judgment.